ON MOTION FOR REHEARING
PER CURIAM.
On consideration of the motion for rehearing, the response thereto, and the parties’ oral arguments, this Court grants the motion for rehearing, withdraws the opinion filed December 31, 2015, and substitutes the following opinion in its place.
After an extensive review of the record and consideration of the parties’ arguments at oral argument on the motion for rehearing, we conclude that any error that may have occurred was harmless. See State v. DiGuilio, 491 So.2d 1129, 1135 (Fla.1986). Therefore, Pearce’s convictions and sentences are AFFIRMED.
WOLF, ROWE, and MAKAR, JJ., concur.